NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERNEST CLARK HICKS,                             No. 20-36029

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00158-SAB

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A., a foreign
(non-Washington incorporated) banking
institution; et al.,

                Defendants-Appellees,

and

QUALITY LOAN SERVICE CORP OF
WASHINGTON, a Washington corporation;
DOES, 1-10,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                          Submitted December 14, 2021**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

        Ernest Clark Hicks appeals from the district court’s judgment dismissing his

action alleging various federal and state law claims regarding a home loan. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) based on claim preclusion. Mpoyo v.

Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

        The district court properly dismissed Hicks’s action on the basis of claim

preclusion because his claims were raised or could have been raised in previous

actions between the parties that resulted in final adjudications on the merits. See

id. at 987-88 (elements of federal claim preclusion); Ensley v. Pitcher, 222 P.3d

99, 104 (Wash. Ct. App. 2009) (elements of claim preclusion under Washington

law).

        We reject as meritless Hicks’s contention that prior settlement agreements

reserved the right to litigate the claims at issue in this action.

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        AFFIRMED.




                                            2                                     20-36029